DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 10 – 18 are pending.
Claims 1 – 9 have been canceled.
Claim 10 – 18 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lingyun Jiang et al. (Applied Catalysis B: Environmental, vol. 220, 2018, pp. 589 – 596) (Jiang), in view of Shumugavel Saravanamurugant et al. (Chemcatchem Communications, 5(7), 2013, pp. 1754 – 1575) and further in view of Yang Xiaomei et al. (CN103724201) and Benecke et al. (US 2015/004557).
The rejected claims cover inter alia, a one-step process for converting sugars to platform chemicals, the one-step process comprising: reacting a sugar with a physical mixture of a Lewis acid catalyst and a Bronsted acid catalyst at a temperature from 100° C to 2000° C for 0.5 h to 7 h in an alcohol to obtain the platform chemicals with a reaction yield from 60% to 85%.
Dependent claim 11 further limits the sugar.  Dependent claim 12 further limits the platform chemicals.  Dependent claims 13 and 16 limits the process.  Dependent claim 14 limits the Lewis acid catalyst.  Dependent claim 15 further limits the Bronsted acid catalyst. Dependent claim 17 further limits the Bronsted acid catalyst.  Dependent 18 further limits the alcohol.
However, Jiang discloses Jiang discloses direct catalytic conversion of carbohydrates to methyl levulinate using dual solid acid catalysts where one acid is Lewis acid and the other is Bronsted acid. As per document Jiang combined catalyst system consisting of both Bronsted acid and Lewis acid was found to be more efficient for the production of methyl levulinate from glucose. In the process disclosed in Jiang glucose is converted into methyl levulinate using SO4 2-/ZrO2 and Sn-Beta catalysts. The yield of methyl levulinate obtained is 62%. Jiang also mentions that using both Lewis acid and Bronsted acid catalysts together shows a synergistic effect.  Also, the reaction can be conducted at a temperature of 160°C for 5 hours. (Entire document).
The difference between the instantly claimed invention and Jiang is as follows: the use of sugars other than glucose; the use of alcohols other than methanol, platform chemicals other than alkyl levulinates and Bronsted acid catalyst being mainly zeolite.
However, with regard to the use of sugars other than glucose and the use of alcohols other than methanol; the Examiner turns to the teaching of Xiaomei.  The prior art of Xiaomei discloses a method for preparing ethyl levulinate by catalyzing biomass sugar to be directly alcoholyzed. (Abstract). The process of Xiaomei produces alkyl levulinates.  Alcohol that can be used in the process of Xiaomei may be selected from ethanol, propanol or butanol. (pp. 2 [0013]).  Further, the  sugar used in the process of Xiaomei may be selected from glucose, fructose, mannose, sucrose, and cellobiose.  (pp. 2 [0015]).  
Because each of the references teach methods for producing alkyl levulinates from direct conversion of sugars to alkyl levulilnate by catalyzed alcoholysis, it would have been obvious to one skilled in the art before the effective filing date of the instantly claimed invention to substitute the alcohol and/or sugar of Xiaomei in the process of Jiang to achieve the predictable result of producing an alkyl levulinate.
Therefore, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (U.S. 2007).
With regard to the process forming platform chemicals other than alkyl levulinates, the Examiner turns to the teaching of Benecke.  The prior art of Benecke discloses methods to convert saccharides into value-added products such as alkyl lactates, lactic acid, alkyl levulinates, levulinic acid, and optionally alkyl formate esters and/or hydroxymethylfurfural (HMF). Useful catalysts include Lewis acid catalysts and Bronsted acid catalysts including mineral acids, metal halides, immobilized heterogeneous catalysts functionalized with a Bronsted acid group or a Lewis acid group, or combinations thereof.  (Abstract & [0012]).  Further, Benecke states that some Lewis acid catalyst can generate both levulinic esters and lactic esters.  ([0017]).  Furthermore, Benecke state that Bronsted acids have selectivity for levulinic esters over lactic esters for at least 50:1.  Additionally, disclosing that Lewis acids generally favor lactic esters, but some favor levulinic esters.  ([0032]).  As such, based on the teachings of Benecke, in a process that involves alcoholysis of sugars wherein both Bronsted acid catalyst and Lewis acid catalyst were used, the formation of both alkyl lactate and alkyl levulinate platform chemicals is not an unexpected results.  These limitations are deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
With regard to the use of  Bronsted acid catalyst being mainly zeolite the Examine turns to the teaching of Saravanamurugan.  The prior art of Saravanamurugan discloses the conversion of glucose to methyl levulinate and ethyl levulinate using zeolites as catalysts. The zeolites disclosed in D2 are H-USY, H-Y, H-beta, H-ZSM-5, etc.
Therefore, based on the combined teachings of Jiang and Saravanamurugan it would have it is obvious for a person skilled in the art before the effective filing date of the instantly claimed invention to replace one Bronsted acid with another as a part of routine experimentation and use zeolites as Bronsted acid catalyst in place of SO4 2-/ZrO2.
As such, because each of the references teach methods for producing alkyl levulinates from direct conversion of sugars to alkyl levulilnate by catalyzed alcoholysis, it would have been obvious to one skilled in the art before the effective filing date of the instantly claimed invention to substitute the catalyst of Saravanamurugan in the process of Jiang to achieve the predictable result of producing an alkyl levulinate.
Therefore, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (U.S. 2007).
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2015/0299094 (Sawant et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622